EXHIBIT 10.9


ROBERT HALF INTERNATIONAL INC.
SENIOR EXECUTIVE RETIREMENT PLAN
(As Amended and Restated Effective December 15, 2019)


        1.  INTRODUCTION.  This Plan was adopted by the Company to provide
retirement benefits to those individuals, other than any individual holding the
office of Chief Executive Officer prior to December 15, 2019, who participated
in the Company’s Deferred Compensation Plan and, with respect to those
individuals, this Plan shall supersede the Deferred Compensation Plan. The
Administrator or the Chief Executive Officer may also select other Participants
to be eligible for benefits hereunder in accordance with the other provisions of
the Plan. It is amended and restated effective December 15, 2019.


        2.  DEFINITIONS.  As used in this Plan, the following terms have the
meanings set forth below:


        ADMINISTRATOR means the Compensation Committee of the Board.


        BOARD means the Board of Directors of the Company.


        CHANGE IN CONTROL shall have the meaning specified in the Company’s
Stock Incentive Plan as in effect on the date hereof and as such plan may be
subsequently amended.


        COMPANY means Robert Half International Inc., a Delaware corporation.


        EARLIEST PAYMENT DATE shall mean six months following Separation from
Service or such alternate date as future modifications or amendments to Section
409A and the rules and regulations thereunder may specify as the earliest
permitted date for a payment to be made, or, if earlier the date of Employee’s
death.


        EXCHANGE ACT means the Securities Exchange Act of 1934, as amended.


        OFFER means a tender offer or an exchange offer for shares of the
Company’s Stock.


        PARTICIPANT means any elected executive officer or any key executive,
other than any individual who held the office of Chief Executive Officer prior
to December 15, 2019 (hereafter “Predecessor CEO”), approved by the
Administrator or the Chief Executive Officer for participation in the Plan.
Notwithstanding for foregoing, the participation by any individual who holds the
office of Chief Executive Officer on or after December 15, 2019 must be approved
solely by the Administrator. The benefits of individuals (other than any
Predecessor CEO ) who had accounts (whether or not vested) under the Deferred
Compensation Plan shall be transferred to this Plan, effective December 31,
1995, with interest for 1995 credited at the rate and as provided in Section 7
hereof instead of at the rate and as provided in the Deferred Compensation Plan.
With respect to the year ended December 31, 1995 those individuals will
thereafter be Participants hereunder and will no longer participate in the
Deferred Compensation Plan.


1



--------------------------------------------------------------------------------



        PLAN means the Senior Executive Retirement Plan.


        SECTION 409A means Section 409A of the Internal Revenue Code.


        SEPARATION FROM SERVICE shall have the meaning specified by Section 409A
and the rules and regulations thereunder, as such meaning may be modified or
amended from time to time.


        SPECIFIED EMPLOYEE shall have the meaning specified by Section 409A and
the rules and regulations thereunder, as such meaning may be modified or amended
from time to time.


        VOTING SHARES means the outstanding shares of the Company entitled to
vote for the election of directors.


        3.  PURPOSE OF THE PLAN.  The purpose of the Plan is to attract, retain
and reward Participants by providing them with supplemental income for use after
their retirement. The Plan is designed to qualify as an unfunded ERISA “top-hat”
plan for a select group of management or highly compensated employees of the
Company and its subsidiaries designated by the Administrator. The Plan is
intended to satisfy the requirements of, and shall be implemented and
administered in a manner consistent with, Section 409A of the Internal Revenue
Code of 1986, as amended (the “Section 409A”).


        4.  ADMINISTRATION.  The Administrator shall have full power to
interpret, construe and administer the Plan, except as otherwise provided in the
Plan. The expense of administering the Plan shall be borne by the Company and
shall not be charged against benefits payable hereunder.


        5.  DEFERRED COMPENSATION FORMULA.  Each Participant shall receive the
base salary and annual cash bonus payable to that Participant for services
rendered in his capacity as an employee of the Company or a designated
subsidiary during the calendar year of participation, plus fifteen percent (15%)
of such base salary and annual cash bonus as deferred compensation pursuant to
this Plan, provided he is employed by the Company on the last day of such
calendar year (December 31, 1995 for the first year). A Participant’s allocation
of deferred compensation hereunder shall be deemed to have been made, for all
purposes relating to this Plan, as of the first business day of the year
following the year with respect to which the deferred compensation has been
earned.


        The Administrator or the Chief Executive Officer may at any time
designate any Participant as entitled to receive a Change in Control Allocation.
Notwithstanding the foregoing, in the event that a Participant who holds the
office of Chief Executive Officer on or after December 15, 2019 has not
previously been designated as entitled to receive a Change in Control
Allocation, such a designation may be made only by the Administrator. Once a
Participant is so designated, such designation may not be rescinded. With
respect to any Participant who has been
2



--------------------------------------------------------------------------------



designated as entitled to receive a Change in Control Allocation, there shall be
allocated to such Participant’s account promptly following a Change in Control
(if such Participant is employed by the Company on the date of the Change in
Control) an amount equal to the product of (a) the number of whole years
remaining until the Participant attains age 62 and (b) the last annual
allocation made under the Plan. After such Change in Control Allocation has been
made, each subsequent annual allocation under the Plan for such Participant
following the Change in Control and prior to such Participant’s 62nd birthday
shall be reduced by an amount equal to the last annual allocation made to such
Participant prior to the Change in Control.


        6.  SEPARATE ACCOUNTS.  The Administrator shall maintain two individual
accounts under the name of each Participant entitled to allocations pursuant to
the Plan. Each such account shall be adjusted, as described in the next
paragraph, to reflect any amounts transferred from the Deferred Compensation
Plan, deferred compensation credited hereunder, interest credited on such
amounts and any distribution of such amounts hereunder. The establishment and
maintenance of separate accounts for each Participant shall not be construed as
giving any person any interest in any assets of the Company or any right to
payment other than as provided hereunder or any right to participate hereunder
or in future years of employment. Such accounts shall be unfunded and maintained
only for bookkeeping convenience; provided, however, the Company may establish
an irrevocable grantor trust and contribute amounts to such trust to support its
obligations hereunder.


        One account for each individual (the “First Account”) shall consist of
(a) all vested allocations for the individual as of December 31, 2004, and (b)
all interest on such allocations, regardless of when credited. The other account
for each individual (the “Second Account”) shall consist of (a) all allocations
earned after December 31, 2004, (b) all allocations that become vested after
December 31, 2004, (c) all interest on such amounts and (d) any other amounts
that may be credited to the individual hereunder from timetotime.


        7.  INVESTMENT PERFORMANCE.  Each account shall be credited on the last
day of each calendar year with interest on the balance of such account as of the
first day of the calendar year. Interest credited for a calendar year shall be
at a rate equal to one hundred (100%) of the Moody’s Corporate bond Yield
Average reported in THE WALL STREET JOURNAL on the last business day of the
calendar year (or the valuation date selected by the Administrator preceding a
distribution).


        8.  VESTING.  Each Participant’s interest under the Plan shall be
forfeitable upon such Participant’s termination of employment for any reason,
except to the extent it becomes vested hereunder. Each Participant’s interest,
regardless of when allocated, will be deemed unvested unless and until such
Participant has completed ten years of service with the Company. “Years of
Service” shall be based on the anniversary of the later of the Participant’s
date of hire or his or her transfer to Company headquarters. At such time as the
Participant has completed ten years service with the Company, the amount vested
at any given time shall be (a) 50%, if Participant is age 50 or younger, (b) the
sum of (i) 50% and (ii) 4 1/6% times the difference between Participant’s age
and 50, if Participant is between age 51 and age 62, or (c) 100%, if Participant
is age 62 or older. In the event of a Change in Control, all amounts credited
under the Plan to
3



--------------------------------------------------------------------------------



each affected Participant shall become fully vested and nonforfeitable as a
result of such event. Notwithstanding the foregoing, amounts shall vest
hereunder in accordance with the terms of any severance agreement or other
written arrangement between the Participant and the Company. In addition, and
notwithstanding the foregoing, the accounts transferred to this Plan from the
Company’s Deferred Compensation Plan, including any and all investment
performance hereunder, shall continue to vest under the terms of the Deferred
Compensation Plan.


        9.  TIME OF DISTRIBUTION.  No vested amounts shall be payable hereunder
until the first to occur of the following events, the first date on which any
such event occurs being hereinafter referred to as the “Termination Date”:


        (a) The date of the Participant’s complete and total disability, as
determined by the Administrator in its sole discretion (without regard to
eligibility for benefits under any disability plan or program of the Company
and/or its subsidiaries);


        (b) The Participant’s death; or


        (c) The date of the Participant’s Separation from Service with the
Company and/or its subsidiaries for any reason.
 
        Notwithstanding anything to the contrary, the date of a Participant’s
“complete and total disability” shall be determined by the Administrator in a
manner consistent with any applicable provisions of Section 409A and the rules
and regulations promulgated thereunder.


        Notwithstanding the foregoing, distribution may occur at an earlier date
as provided in Section 10 hereunder.


        If distribution occurs before the end of a year a Participant shall
receive a pro rata amount of deferred compensation under Section 5 hereof.


        All vested amounts in a Participant’s First Account shall be valued and
paid within 90 days following the occurrence of any of the events referred to
above in clauses (a) through (c) of this Section 9.


        In the event of a Participant’s death, all vested amounts in the
Participant’s Second Account shall be valued and paid within 90 days thereafter.
In the event of a Participant’s Separation from Service pursuant to clauses (a)
or (c) above, all vested amounts in the Participant’s Second Account shall be
valued and paid within 90 days thereafter, provided, however, that if
Participant is a Specified Employee, vested amounts in the Second Account shall
be paid no earlier than the Earliest Payment Date and no later than ten business
days thereafter.


        10.  WITHDRAWALS.  Notwithstanding Section 9, the Administrator may
direct payment of all or any portion of a Participant’s First Account, after
application by the Participant. Any such application must show demonstrable
financial need for distribution in order to meet extraordinary medical or
medically related expenses, substantial costs related to
4



--------------------------------------------------------------------------------



residential requirements of the Participant, family educational expenses in an
amount considered by the Administrator burdensome in relation to the
Participant’s other available financial resources for meeting such expenses,
extraordinary expenses related to an unanticipated casualty, accident or other
misfortune or any other similar need approved by the Administrator.


        Any such distribution shall be made in the sole discretion of the
Administrator.


        11.  METHOD OF DISTRIBUTION.  Upon a Separation from Service, the
Participant shall receive a lump-sum distribution of all amounts payable
hereunder.


        12.  DEATH OF PLAN PARTICIPANT.  In the event that a Participant shall
die at any time prior to complete distribution of all amounts payable to him
hereunder, the remaining unpaid amounts shall be paid in a lump-sum to the
beneficiary or beneficiaries designated by the Participant, or in the absence of
any such designation, to his estate. Each Participant shall have the right to
designate a beneficiary (or beneficiaries) in the event of his death; provided
that in the event that the Participant is married and designates a beneficiary
other than his spouse, his spouse must consent to such designation.


        13.  PAYMENT IN THE EVENT OF DISABILITY.  If a person entitled to any
payment hereunder shall be under a legal disability, or in the sole judgment of
the Administrator shall otherwise be unable to apply such payment to his own
interest and advantage, the Administrator in the exercise of its discretion may
direct the Company to make any such payment in any one (1) or more of the
following ways:


        (a) Directly to such person;


        (b) To his legal guardian or conservator; or


        (c) To his spouse or to any person charged with his support;


to be expended for the benefit of Participant. The decision of the Administrator
shall in each case be final and binding upon all persons in interest. Any such
payment shall completely discharge the obligations of the Administrator and
Company with regard to such payment.


        14.  ASSIGNMENT.  No Participant or beneficiary of a Participant shall
have any right to assign, pledge, hypothecate, anticipate or in any way create a
lien upon any amounts payable hereunder. No amounts payable hereunder shall be
subject to assignment or transfer or otherwise be alienable, either by voluntary
or involuntary act or by operation of law, or subject to attachment, execution,
garnishment, sequestration or other seizure under any legal, equitable or other
process, or be liable in any way for the debts or defaults of Participants and
their beneficiaries, except to the extent permitted by applicable law and
pursuant to the Administrator’s receipt and approval of a “qualified domestic
relations order.”


        15.  WITHHOLDING.  Any taxes required to be withheld from deferrals or
payments to Participants hereunder shall be deducted and withheld by the
Company.


5



--------------------------------------------------------------------------------



        16.  AMENDMENT AND TERMINATION.  This Plan may be amended in whole or in
part by action of the Administrator and may be terminated at any time by action
of the Administrator; provided, however, that no such amendment or termination
shall reduce any amount credited hereunder to the extent such amount was
credited prior to the date of amendment or termination; and provided, further,
that the duties and liabilities of the members of the Administrator hereunder
shall not be increased without their consent.


        17.  RIGHTS OF PARTICIPANTS.  The Company’s sole obligation to
Participants and their beneficiaries shall be to make payment as provided
hereunder. All payments shall be made from the general assets of the Company,
and no Participant shall have any right hereunder to any specific assets of the
Company or to be retained in the employment of the Company. All amounts of
compensation allocated under this Plan, any property purchased therewith and all
income attributable thereto shall remain the property and rights of the Company
subject to the claims of the Company’s general creditors.


        18.  BINDING PROVISIONS.  All of the provisions of this Plan shall be
binding upon all persons who shall be entitled to any benefits hereunder, and
their heirs, and personal representatives.


        19.  EFFECTIVE DATE.  This Plan shall be effective December 31, 1995, as
amended and restated effective July 29, 2008.


        20.  GOVERNING LAW.  This Plan and all determinations made and actions
taken pursuant hereto shall, to the extent not preempted by ERISA, be governed
by the law of the State of California and construed accordingly.


        21.  SEVERABILITY.  If any provision of this Plan is held to be
unenforceable for any reason, it shall be adjusted rather than voided, if
possible, in order to achieve the intent of the parties to the extent possible.
In any event, all other provisions of this Plan shall be deemed valid and
enforceable to the full extent possible.




END OF DOCUMENT
6

